DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-10, 11, 12, 16-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (hereinafter Zhao) (CN201710433096 A), in view of Sweere et al. (hereinafter Sweere) (US 20140365714 A1).
As to claim 1, Zhao teaches an information handling system [system 100], comprising: 

a system baseboard management controller (BMC) [control equipment 103]; and 
a field-programmable gate array (FPGA) add-in card [FIG. 1: FPGA card 101/102/104/105], including: 
wherein the system BMC is configured to [page 4, paragraph 3: “Such as control equipment 103 can…obtains the status information of each FPGA card…”]: 
receive the temperature indication [page 4, paragraph 7: “Step 201, the status information of each of FPGA card group FPGA card is obtained.”] [page 4, paragraph 8: “As showing example, the status information of FPGA card may include…of the temperature information of FPGA card.”]; 
determine that a temperature of the FPGA add-in card exceeds a first temperature threshold based upon the temperature indication [page 4, paragraphs 11: “For example, the output information of each FPGA card is compared with the information for estimating output”] [paragraph 12: “according to the parameter of each FPGA card, such as whether temperature is excessively high”].
Zhao does not teach that an FPGA configured to be programmed with a plurality of accelerated function units (AFUs), the AFUs to perform processing tasks for the processor, the AFUs including a first one of a first type and a second one of the first type; a card BMC configured to provide a temperature indication to the system BMC; select the first AFU to be disabled in response to the temperature of the FPGA add-in card exceeding the first temperature threshold; direct the card BMC to disable the first AFU; and wherein the card BMC is configured to disable the first AFU and not the second AFU in response to the direction to disable the first AFU. In other words, Zhao 
Sweere teaches a PCIe card, wherein the PCIe card includes a plurality of accelerated function units [SSD controller chips], a card controller [microcontroller 110] configured to monitor temperature of the add-in card [0040: “a power/thermal management microcontroller 110 may be utilized to monitor temperatures..”], and selectively disable one accelerated function unit from the plurality of accelerated function units in response to temperature of the add-in card exceeding a threshold [0040: “if the pre-determined temperature threshold is exceeded, the power/thermal management microcontroller 110 may communicate with one or more SSD controllers chips 114a-114d to reduce their performance level. The SSD controller chips 114a-114d may throttle access to the flash memory devices.”].
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate the teaching of selectively controlling one function unit of the plurality of function units in response to temperature of the add-in card exceeding a threshold as suggested in Sweere into Zhao in the same field of endeavor. By incorporating Sweere’s teaching would increase flexibility of performance management in the teaching Zhao.
As to claim 2, Zhao in view of Sweere teaches wherein, prior to directing the card BMC to disable the first AFU, the system BMC is further configured to: direct the processor to halt a first processing task associated with the first AFU; and receive a 
As to claim 6, Sweere teaches wherein the card BMC is further configured to provide a halt indication when the first AFU has been halted [0040: “This may be done, for example, by inserting idle operations at the SSD controllers chips 114a-114d, thereby reducing read/write access operations to the flash memory devices 128.”].
As to claim 7, Zhao teaches wherein the system BMC is further configured to direct the card BMC to deprogram the first AFU from the FPGA in response to the halt indication [page 4, paragraph 3: “such as control equipment 103…sends control instruction to each FPGA card.”].
As to claim 8, Sweere teaches wherein the card BMC is further configured to deprogram the first AFU from the FPGA in response to the direction from the system BMC to deprogram the first AFU [0040: “This may be done, for example, by inserting idle operations at the SSD controllers chips 114a-114d, thereby reducing read/write access operations to the flash memory devices 128.”].
As to claim 9, Sweere teaches wherein: the system BMC is configured to: after determining that the temperature of the FPGA add-in card exceeds the first temperature threshold, determine that the temperature of the FPGA add-in card is lower than the temperature threshold based upon the temperature indication; and direct the card BMC 
As to claim 10, Sweere teaches wherein: the system BMC is configured to: after determining that the temperature of the FPGA add-in card exceeds the first temperature threshold, determine that the temperature of the FPGA add-in card is lower than the temperature threshold based upon the temperature indication; and direct the card BMC to re-enable the first AFU; and the card BMC is configured to re-enable the first AFU in response to the direction to re- enable the first AFU [halted read/write access operations are restarted].
As to claims 11, 12 and 16-19, they relate to method claims comprising the same subject matter claimed on claims 1, 2 and 6-9. Therefore, they are rejected under the same reasons applied to claims 1, 2 and 6-9.
As to claim 20, Zhao teaches an information handling system [system 100], comprising: 
a system baseboard management controller (BMC) [control equipment 103]; and 
a field-programmable gate array (FPGA) add-in card [FIG. 1: FPGA card 101/102/104/105], including: 
wherein the system BMC is configured to [page 4, paragraph 3: “Such as control equipment 103 can…obtains the status information of each FPGA card…”]: 
receive the temperature indication [page 4, paragraph 7: “Step 201, the status information of each of FPGA card group FPGA card is obtained.”] [page 4, paragraph 8: 
determine that a temperature of the FPGA add-in card exceeds a first temperature threshold based upon the temperature indication [page 4, paragraphs 11: “For example, the output information of each FPGA card is compared with the information for estimating output”] [paragraph 12: “according to the parameter of each FPGA card, such as whether temperature is excessively high”].
Zhao does not teach that an FPGA configured to be programmed with a plurality of accelerated function units (AFUs), the AFUs to perform processing tasks for the processor, the AFUs including a first one of a first type and a second one of the first type; a card BMC configured to provide a power indication to the system BMC; wherein the system BMC is configured to: receive the power indication; select the first AFU to be disabled in response to the power of the FPGA add-in card exceeding the first power threshold; direct the card BMC to disable the first AFU; and wherein the card BMC is configured to disable the first AFU and not the second AFU in response to the direction to disable the first AFU. In other words, Zhao does not teach that an add-in card includes a plurality of accelerated function units, a card controller configured to monitor power of the add-in card, and selectively disable one accelerated function unit from the plurality of accelerated function units in response to power of the add-in card exceeding a threshold.
Sweere teaches a PCIe card, wherein the PCIe card includes a plurality of accelerated function units [SSD controller chips], a card controller [microcontroller 110] configured to monitor power of the add-in card, and selectively disable one accelerated 
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate the teaching of selectively controlling one function unit of the plurality of function units in response to temperature of the add-in card exceeding a threshold as suggested in Sweere into Zhao in the same field of endeavor. By incorporating Sweere’s teaching would increase flexibility of performance management in the teaching Zhao.
Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dimond, US 8701069 B1.

Gumma et al., US 20070157035 A1.
Goeltzenleuchter, US 20080184047 A1.
Spry et al., US 20150095687 A1.
Raghava et al., US 20190108145 A1.
Hsieh, US 20190339747 A1.
Rahardjo et al., US 20200132761 A1.
Arzola et al., US 20200133759 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/           Primary Examiner, Art Unit 2187